In an action, inter alia, to recover damages for wrongful death, the defendants appeal from an order of the Supreme Court, Suffolk County (Tisch, J.), dated May 31, 1989, which, inter alia, granted the plaintiff’s motion to compel the defendants to pay $15,111.76 in interest on the principal sum of $499,695 on a compromise order.
Ordered that the order is affirmed, with costs.
CPLR 5003 provides that judgments and orders directing the payment of money shall bear interest from the date of entry. The interest, which is to serve "as a penalty for delayed payment” (Matter of Rochester Carting Co. v Levitt, 36 NY2d 264, 268), is payable to the party entitled to collect on the judgment or order unless that party caused the delaj^ in payment (see, Pollock v Collipp, 138 AD2d 584; Rivera v New York City Hous. Auth., 143 Misc 2d 135). The defendants’ insurer delayed in paying the plaintiff the sum of $499,695 for approximately five months after the date of entry of a compromise order pursuant to a settlement between the parties. The plaintiff bore no part of the blame for this delay and we agree with the Supreme Court that she is entitled to the payment of interest.
We have examined the defendants’ remaining contentions and find them to be unpreserved for appellate review or without merit. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.